            1
VID L. ANDERSON       (CSBN 149604)
ed States Attorney
            2
 ORAH STACHEL,        CSBN 230138
 onal Chief Counsel, Region IX
al Security 3Administration
 RICK WILLIAM SNYDER (CSBN 260690)
            4 United States Attorney
 ial Assistant
    160 Spear Street, Suite 800
            5
    San Francisco, California 94105
    Telephone: (415) 977-8927
            6 (415) 744-0134
    Facsimile:
    Patrick.Snyder@ssa.gov
            7
rneys for Defendant
            8
                                         UNITED STATES DISTRICT COURT
orneys for
       9   Defendant
                                       NORTHERN DISTRICT OF CALIFORNIA
      10
orneys for Defendant
      11                                                  )
          KAMAL ILAHI,                                    )   CIVIL NO. 3:18-cv-07684-WHO
      12                                                  )
                Plaintiff,                                )   STIPULATION AND ORDER TO
      13                                                  )
                vs.                                       )   VOLUNTARY
      14                                                  )   REMAND PURSUANT TO
          NANCY A. BERRYHILL,                             )   SENTENCE FOUR OF 42 U.S.C.
      15 Acting Commissioner of                           )   § 405(g) AND TO ENTRY OF
                                                          )   JUDGMENT
      16 Social Security,                                 )
                                                          )
        17         Defendant.                             )
        18
        19
                   IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys,
        20
             and with the approval of the Court, that the Commissioner has agreed to a voluntary
        21
             remand of this case for further administrative proceedings, pursuant to sentence four of
        22
             42 U.S.C. § 405(g).
        23
                   On remand, the Appeals Council will remand the case to an administrative law
        24
             judge (ALJ) for a new decision, including reevaluation of Plaintiff’s mental impairments
        25
             and an articulation of the agency’s finding with regard to Plaintiff’s level of education.
        26
                   As noted, this stipulation constitutes a remand under the fourth sentence of Section
        27
        28
             Answer, 3:18-cv-07684-WHO                   1
1
     205(g) of the Social Security Act. 42 U.S.C. § 405(g).
2
3                                         Respectfully submitted,
4
                                          DAVID L. ANDERSON
5                                         United States Attorney
6
7    Dated: May 31, 2019                         By: /s/ Patrick William Snyder
                                          PATRICK WILLIAM SNYDER
8                                         Special Assistant United States Attorney
9    Dated: May 31, 2019                      By: /s/ Paul Kim
10                                        PAUL KIM
                                          (as authorized via email on May 31, 2019)
11                                        Attorney at Law
                                          Attorney for Plaintiff
12
13
     Based on the parties’ stipulation it is hereby ORDERED that this case is REMANDED to the Social
14
     Security Administration pursuant to the terms of the above stipulation.
15
16
17   IT IS SO ORDERED
18
19   DATED May 31, 2019                                    _____________________________
                                                           HONORABLE WILLIAM H. ORRICK
20                                                         UNITED STATED DISTRICT JUDGE

21
22
23
24
25
26
27
28
     Answer, 3:18-cv-07684-WHO                         2
